                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SK/JMH                                            610 Federal Plaza
F. #2013R00948                                    Central Islip, New York 11722



                                                  April 16, 2021

Exhibit 2 to be
Filed Under Seal

By ECF

The Honorable Joseph F. Bianco
Visiting United States Circuit Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Phillip A. Kenner
                     Criminal Docket No. 13-607 (JFB)

Dear Judge Bianco:

               The government respectfully submits this letter in opposition to the
defendant’s motion for compassionate release. See ECF No. 1006 (Mar. 9, 2021) (hereafter
“the Motion”). In the few of its pages addressing the compassionate release statute,
18 U.S.C. § 3582 (“Section 3582”), the Motion fails to establish that any reduction in
sentence is warranted. The remainder of the Motion and its exhibits are merely the latest
admixture of the defendant’s challenges to the trial record and the jury’s verdict. These
claims of error have already been resolved by the Court and cannot be advanced via a
compassionate release motion. In any event, they are without merit.

              The Motion therefore should be denied.

I.     The Motion Relies Upon Facts Already Considered By the Court At Sentencing

               The opening pages of the Motion do address compassionate release but rely in
large part upon allegations that were already before the Court, and considered by the Court,
in mitigation at the defendant’s October 2020 sentencing. See generally Tr. of Sentencing,
attached hereto as Exhibit 1 (Oct. 5, 2020).

               Most of the Motion’s claims relating to compassionate release rely upon
conditions of the defendant’s confinement at the Metropolitan Detention Center (“MDC”).
Even assuming that the defendant’s claims regarding MDC conditions are true—which the
government does not concede—the record of the sentencing proceeding makes clear that the
Court has already considered MDC conditions in fashioning its ultimate sentence. The
Motion does not allege anything that has happened between October 2020 and today that
renders the Court’s prior conclusions erroneous. Indeed, a comparison of the Motion to the
sentencing transcript shows considerable similarities between Kenner’s claims now, and the
Court’s consideration of those same claims at sentencing:

 Kenner, in the Motion                                The Court, at sentencing

 “The defendant has served over 70 months             “I am taking into account some of the things
 at MDC under restrictive pretrial detention          you wrote about, some of the things you
 conditions and intermittent unconstitutional         said today, [regarding] the MDC. I think
 housing conditions[.]” Motion at 2.                  it’s fair to take the conditions there into
                                                      account and you have had issues there that I
                                                      think go beyond the normal inmate[.]” Tr.,
                                                      Ex. 1 at 82.

 “It is difficult to comprehend the severity of       “Primarily, I do think the time at the MDC
 the MDC conditions . . . (more shocking              warrants some consideration as a mitigating
 after following the widely publicized and            factor . . . [I]t is a pretrial facility . . . and
 litigated 8-day power outage in January-             this has been a particularly bad [period] at
 February 2019[).]” Motion at 8.                      the MDC because of the blackout and other
                                                      things that have happened there regardless
                                                      of whose fault they are.” Tr., Ex. 1 at 100.

 “It is difficult to comprehend the severity of       “[T]he fact [is] being in jail under the
 the MDC conditions throughout 2020[,]”               [COVID-19] pandemic makes the time
 (i.e., during the COVID-19 pandemic);                worse. So that deserves some mitigation
 “Furthermore, the courts would be hard-              here.” Tr., Ex. 1 at 101.
 pressed to fairly calculate the long-term
 effects of the extended traumatic events [of
 the COVID-19 pandemic] on this
 defendant[.]” Motion at 9.



                Put another way, the relief Kenner seeks in the Motion relating to MDC
conditions has already been afforded to him by the Court in mitigation of sentence. No
further relief is warranted.

                As for the remainder of the Motion, the defendant spends most of his time
regurgitating different versions of the same arguments he has raised in repetitive, vexatious
filings since the jury’s verdict. Compare, e.g., Motion at 12 (alleging that Kristen Peca gave
“fabricated” testimony about the Northern Trust lines of credit) with ECF No. 784 at 1
(Kenner’s argument making the same claim); compare Motion at 11 (alleging that Michael

                                                  2
Peca’s grand jury testimony absolves the defendant), with Tr., Ex. 1, at 43 (“What we do
know is, Mr. Peca gave tremendous testimony to a Southern District Grand Jury in
secrecy[.]”).
               The jury’s verdict, and the Court’s rejection of the defendant’s myriad post-
verdict challenges, have already resolved these issues against the defendant. See, e.g., Tr.,
Ex. 1, at 57 (“You want to continually read these documents to me that . . . you have put
before me for many years. The jury found you guilty. You have made a motion for a new
trial. I have denied your motion for a new trial. I am sentencing you based upon that
verdict.”). The crispest rejection of this latest reprise of Kenner’s claims is the Court’s
rejection of them at sentencing:
               Instead of taking responsibility[y], all I get is [‘]the hockey
               players have CTE, Mrs. Peca is lying[’], this is wh[at] [I] got year
               after year, document after document . . . [I]t was clear to me
               during the trial that the witnesses were credibly testifying to your
               fraud. You want everyone in this courtroom to believe Brian
               Berard, Joe Juneau, Ethel Kaiser, John Kaiser, Jay McKee, Tyson
               Nash, Owen Nolan, Kristin Peca, Michael Peca, William
               Ranford, Steven Rucchin, Darryl Sydor and others are all lying.
               They are all lying or misrepresenting, misremembering and it’s
               ridiculous. It’s ridiculous.

Tr., Ex. 1, at 77-78.
                Compassionate release applications are not the proper forum to litigate
Kenner’s long-standing complaints about witness credibility and evidence sufficiency. The
jury’s verdict, and the Court’s resolutions of the defendant’s challenges to that verdict to
date, have turned away those complaints. Kenner is free to pursue these claims, if he
chooses, on direct appeal or collateral attack.
II.    COVID-19

                Because the Motion makes references to the COVID-19 pandemic, the
government briefly addresses the BOP’s responses to that pandemic. The BOP has taken and
continues to take significant steps to respond to the threats posed by the novel coronavirus
COVID-19. Throughout 2020 and now into 2021, the BOP has acted to mitigate the spread
of the virus. 1 As part of these measures, every confirmed case of COVID-19 in the BOP’s
inmate and staff population is reported and tracked. See bop.gov/coronavirus/. On March
13, 2020, the BOP announced that it was implementing the COVID-19 Phase Two Action
Plan in order to minimize the risk of COVID-19 transmission into and inside its facilities. Id.
As of that date, the Action Plan comprised certain preventive and mitigation measures,

       1
             See generally “BOP Modified Operations,” available at
bop.gov/coronavirus/covid19_status.jsp (last updated Nov. 25, 2020).


                                                3
including the following: all incoming inmates were screened, and staff were regularly
screened; contractor visits were limited to essential services, while nearly all attorney, social,
and volunteer visits were suspended; inmate movements between facilities were extremely
limited; and institutions were taking additional steps to modify operations to maximize social
distancing. Id.; see also n.1, above.

                On April 1, 2020, the BOP began implementing its Phase Five Action Plan to
decrease the spread of COVID-19, which provided for securing each inmate in every BOP
institution to his or her assigned cells/quarters for a period of fourteen days, while still
providing inmates access to programs and services that are offered under normal operating
procedures, such as mental health treatment and education. The BOP continues to process
newly-arriving inmates via screening protocols. Asymptomatic inmates with exposure risk
factors are quarantined, and symptomatic inmates with exposure risk factors are isolated and
tested for COVID-19 based on local health authority protocols. See n.1 Within facilities,
BOP has implemented “modified operations to maximize social distancing,” including
efforts to minimize inmate gathering, while still allowing for mental health treatment,
medical care, commissary visits, telephone and legal call usage, and other functions. Id.

              BOP has also been granted wider authority to designate inmates for home
confinement. See generally Mem. from the Attorney General, Prioritization of Home
Confinement As Appropriate in Response to COVID-19 Pandemic (Mar. 26, 2020); 2 Mem.
from the Attorney General, Increasing Use of Home Confinement at Institutions Most
Affected by COVID-19 (Apr. 3, 2020). 3 The BOP has placed more than 24,000 inmates on
home confinement during the pandemic. 4 BOP’s release of inmates indirectly protects those
who remain in custody, simply by reducing the number of inmates within the BOP system.

              At MDC, there are currently zero inmate cases of COVID-19. As vaccines
have become available, BOP has begun to distribute vaccines. Some MDC inmates have
received vaccinations, among the more than 130,000 vaccine doses BOP has administered.
See bop.gov/coronavirus.

              No one can doubt that COVID-19 is a serious public health concern. Nor can
there be any doubt that COVID-19 has impacted BOP operations at MDC. But COVID-19
existed in October 2020. Its presence did not merit the defendant’s release in October 2020.
It does not merit the defendant’s release now, for the reasons set forth in more detail below.



       2
              Available at: https://www.justice.gov/file/1262731/download (last accessed
Sept. 17, 2020).
       3
              Available at: https://www.justice.gov/file/1266661/download (last accessed
Sept. 17, 2020).
       4
               See bop.gov/coronavirus (last accessed Apr. 16, 2021).


                                                4
III.   Legal Framework

                 Assuming the defendant has exhausted his administrative remedies, Section
3582(c)(1)(A)(i) permits a court to modify an already imposed sentence upon a showing of
“extraordinary and compelling reasons.” Specifically, a court may “modify a term of
imprisonment” when, “after considering the factors set forth in section 3553(a) to the extent
that they are applicable,” and to the extent a reduction is consistent with the applicable policy
statement in the Sentencing Guidelines, the court “finds that extraordinary and compelling
reasons warrant such a reduction.” See Section 3582; see also United States v. Gotti,
433 F. Supp. 3d 613, 615 (S.D.N.Y. 2020) (“It is important to note that a defendant who
meets all the criteria for compassionate release consideration listed above is not thereby
automatically entitled to a sentence modification. He is simply eligible for a sentence
modification. The court confronted with a compassionate release motion is still required to
consider all the Section 3553(a) factors to the extent they are applicable, and may deny such
a motion if, in its discretion, compassionate release is not warranted because Section 3553(a)
factors override, in any particular case, what would otherwise be extraordinary and
compelling circumstances.”).

               A defendant seeking relief under Section 3582(c)(1)(A) “has the burden of
showing that ‘extraordinary and compelling reasons’ to reduce his sentence exist[.]” United
States v. Gotti, 33 F. Supp. 3d 613, 619 (S.D.N.Y. 2020); see also United States v. Butler,
970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant seeks decreased punishment, he or she
has the burden of showing that the circumstances warrant that decrease.”); United States v.
Greenhut, No. 18-CR-00048 (CAS), 2019 WL 6218952, at *1 (C.D. Cal. Nov. 21, 2019)
(defendant seeking relief under Section 3582(c)(1)(A) bears the “initial burden to put
forward evidence that establishes an entitlement to a sentence reduction”).

                 The Sentencing Guidelines and BOP policy have established clear criteria to
aid in a court’s determination of when compassionate release is appropriate pursuant to
Section 3582(c)(1)(A)(i). See U.S.S.G. § 1B1.13; see also BOP Program Statement 5050.50
(“Compassionate Release/Reduction in Sentence: Procedures for Implementation of
18 U.S.C. §§ 3582 and 4205(g)”), available at
https://www.bop.gov/policy/progstat/5050_050_EN.pdf. Both the Guidelines and the BOP
Program Statement primarily limit compassionate relief to cases of serious illness or
impairment, advanced age, or a need to care for a child, spouse, or registered partner. See id.
(defining criteria applicable to “Terminal Medical Condition(s),” “Debilitated Medical
Condition(s),” and “Elderly Inmates with Medical Conditions,” among others); see also
United States v. Traynor, 04-CR-0582 (NGG), 2009 WL 368927, at *1 n.2 (E.D.N.Y. Feb.
13, 2009). As the Court recognized in Traynor, Congress indicated that Section 3582(c)(1)
“applies . . . to the unusual case in which the defendant’s circumstances are so changed, such
as by terminal illness, that it would be inequitable to continue the confinement of the
prisoner.” Id. at *1 (citing Senate Report No. 98–225, 98th Cong., 2d Sess., reprinted in
1984 U.S.C.C.A.N. 3182, 3304).




                                               5
                The Second Circuit in United States v. Brooker (also referred to as United
States v. Zullo), 976 F.3d 228, 237 (2d Cir. 2020), pet’n for reh’g denied, No. 19-3218-CR,
___ WL ___ (2d Cir. Dec. 9, 2020), recently held that that “the First Step Act freed district
courts to consider the full slate of extraordinary and compelling reasons that an imprisoned
person might bring before them in motions for compassionate release. Neither Application
Note 1(D), nor anything else in the now-outdated version of Guideline § 1B1.13, limits the
district court’s discretion.” Although the government respectfully submits that Brooker was
wrongly decided, 5 the defendant has failed to identify “extraordinary and compelling
reasons” even under Brooker, as the government discusses below.

              Regardless of the theory of “extraordinary and compelling reasons” under
which a defendant proceeds, the 18 U.S.C. § 3553(a) factors are relevant to whether release
is warranted. See 18 U.S.C. § 3582; U.S.S.G. § 1B1.13.

IV.    The Motion Should Be Denied

               The defendant fails to establish that COVID-19 is an extraordinary or
compelling reason as applied to him. Similarly, he fails to demonstrate that any other factor,
either individually or in the aggregate, constitutes an extraordinary or compelling reason.
Moreover, even if the defendant could make such showings, he fails to show that the
sentencing factors would counsel in favor of his release. The motion should therefore be
denied.

               As to COVID-19 in particular, the Motion fails to allege that the defendant is
at elevated or severe risk of complications were he to contract COVID-19. The Motion does
allege in general terms that the BOP’s response to COVID-19 at MDC has been inadequate,
see Motion at 3-7, but fails to take account of judicial opinions considering and rejecting the
claim that the BOP’s response to COVID-19 at MDC has been as inadequate as Kenner
alleges. See, e.g., Chunn v. Warden Edge, No. 20-CV-1590 (RPK), ECF. No. 112, at 2 (June
9, 2020) (“Rather than being indifferent to the virus, MDC officials have recognized
COVID-19 as a serious threat and responded aggressively.”); id. at 61 (“The record . . .
reflects that MDC officials recognize their duty to inmates and have taken extensive
measures to combat the virus. The record also gives reason for cautious optimism about the
effectiveness of those measures thus far[.]”).

              Moreover, the defendant’s most recent medical records suggest that the
defendant is not at any elevated or severe risk of complications were he to contract COVID-

       5
              As set forth in the government’s brief to the Second Circuit in Brooker, in
28 U.S.C. § 994(t), Congress delegated to the Sentencing Commission the authority to define
the term “extraordinary and compelling reasons.” The First Step Act altered only the
procedural mechanism in § 3582(c)(1) and did not revoke the authority delegated to the
Commission in § 994(t), or purport to expand the basis for compassionate release beyond the
categories identified by the Sentencing Commission in the application note to U.S.S.G.
§ 1B1.13.


                                              6
19. See Ex. 2 (defendant’s BOP medical records). Because Exhibit 2 relates to the
defendant’s personal medical information, the government respectfully requests permission
to file Exhibit 2 under seal.

               A review of the defendant’s medical records reveals, for example: the
defendant has been prescribed vitamins to treat a vitamin deficiency, Ex. 2 at 10 (Jan. 18,
2021); and that the defendant has complained of hearing loss, but refused to attend audiology
follow-up appointments to treat that condition, see Ex. 2 at 1, 6 (Jan. 27, 2021). These
conditions do not appear individually or in the aggregate to have any correlation to the
defendant’s risk of serious complications were he to contract COVID-19, and the defendant
alleges no such risks in the Motion.

               The defendant has been tested for COVID-19 at MDC and monitored for its
symptoms when he has been potentially exposed. Each of his tests has been negative—
anecdotal evidence that the BOP’s mitigation protocols at MDC have been effective as
applied to the defendant. See Ex. 2 at 24 (negative test result for sample collected on Feb.
19, 2021); id. at 26 (negative test result for sample collected on Feb. 1, 2021); id. at 28
(negative test result for sample collected on Jan. 21, 2021); id. at 30 (negative test result for
sample collected on Jan. 14, 2021). More importantly, in addition to testing, the defendant
has been evaluated as needed when potentially exposed to monitor for potential infection and
complications from the COVID-19 virus. See, e.g., Ex. 2 at 15 (summarizing various
evaluations of the defendant screening for COVID-19 symptoms between January 18, 2021,
and February 20, 2021). In each of these evaluations, the defendant’s fever was at or below
97.9 degrees Fahrenheit, and—for those evaluations where the defendant’s comments are
recorded—the defendant denied that he was suffering any COVID-19 symptoms. Cf. United
States v. Shkreli, 460 F. Supp. 3d 287, 290 (E.D.N.Y. 2020) (denying motion where
defendant was “a 37 year old man who suffers from seasonal allergies, for which he takes . . .
over the counter medication . . . [B]ecause the defendant is considerably younger than the
CDC guideline for ‘higher risk’ individuals, and does not currently suffer from an existing
medical condition that would place him into a high risk category,” and concluding that
“defendant has not demonstrated that he is at a higher risk for the adverse outcomes of
COVID-19”).

                Even if the defendant could demonstrate that COVID-19 or some other
constellation of facts amounted to extraordinary and compelling circumstances,
compassionate release must still be justifiable under the Section 3553(a) factors. Such a
release is particularly inappropriate where, as here, a defendant has a majority of their
sentence yet to be served. See, e.g., United States v. Stitsky, No. 06-CR-357 (KMW), 2020
WL 7488065, at *2–3 & n.4 (S.D.N.Y. Dec. 14, 2020) (denying compassionate release
motion for a “non-violent” FCI Otisville inmate convicted of a fraudulent financial scheme,
who had served a decade in prison, but less than 15 percent of the sentence imposed); United
States v. Efrosman, No. 06-CR-95 (NGG), 2020 WL 4504654, at *2 (E.D.N.Y. Aug. 5,
2020) (rejecting compassionate release that would result in “an approximate 25% reduction
of Defendant’s sentence—effectively sentencing him to less than the bottom of the
guidelines range for his offense” because that result would not “adequately reflect the


                                               7
seriousness of the offense or provide adequate deterrence”); United States v. Binday, No. 12-
CR-152 (CM), 2020 WL 4017822, at *7 (S.D.N.Y. July 16, 2020) (“Permitting [defendant]
to be released after serving less than a third of his twelve-year term of imprisonment would
neither provide just punishment nor would it promote respect for the law.”); United States v.
Danilovich, No. 12-CR-171 (JPO), 2020 WL 3642246, at *2 (S.D.N.Y. July 6, 2020) (“[T]he
Court cannot conclude that release to home confinement now—just four years into a 25-year
sentence—is justified based on consideration of the factors set forth in 18 U.S.C.
§ 3553(a).”); United States v. Nissen, No. 17-CR-477 (PAE), 2020 WL 2614825, at *3
(S.D.N.Y. May 22, 2020) (“The vast majority of his sentence is ahead of him. In these
circumstances, his release now would neuter the sentence the Court thoughtfully imposed
and undermine the goals of just punishment and general deterrence that largely undergirded
it.”); see also Shkreli, 460 F. Supp. 3d at 291 (“Reducing Mr. Shkreli’s sentence by half
would not further the goals of 3553(a).”).

               Moreover, defendants facing long prison sentence who have been granted
compassionate release have typically shown a considerable and dedicated effort at
rehabilitation and remorse. See, e.g., United States v. Vargas, No. 88-CR-325 (VEC),
__ F. Supp. 3d __, 2020 WL 6886646 (S.D.N.Y. Nov. 24, 2020) (reducing sentence where
defendant demonstrated record of rehabilitation and submitted statements from BOP
counselors to corroborate that record, among other factors); United States v. Rice, No. 83-
CR-150 (LGS), 2020 WL 4505813 (S.D.N.Y. Aug. 5, 2020) (reducing sentence where
defendant submitted credible evidence of a release plan and rehabilitation, including
“multiple letters submitted by fellow prisoners and [] family members . . . all highlighting the
positive and persistent role that Defendant has played in their lives” notwithstanding decades
in custody, among other factors); United States v. Mapp, 467 F. Supp. 3d 63 (E.D.N.Y.
2020) (reducing sentence where defendant was a “model inmate” who had submitted
substantial evidence of rehabilitation, and government “acknowledge[d] [defendant has a
‘model prison record’”).

               By contrast, the Motion makes one passing and conclusory reference to the
defendant’s claimed rehabilitation, for the proposition that simply by being incarcerated, the
defendant has been rehabilitated. Motion at 8. The Motion makes no reference to the
defendant’s remorse. As the Court’s comments at sentencing makes plain, the Motion
submits no evidence of rehabilitation or remorse because the defendant has not been
rehabilitated and is not remorseful:

              I agree that I don’t think [the defendant] has any remorse. I have
              not seen any remorse in the seven years that he has been before
              me . . . I don’t think he has any empathy or remorse. I am not just
              saying that. It is important that he hears it.

                                        *      *      *

              I don’t think I’ve ever seen, in my 13 years as a judge, for
              someone to go after the victims in every single way that he can.


                                               8
               I have never seen that before . . . To have someone not only taking
               your money but attacking you in that way, I think obviously
               makes it even worse.

                                        *      *       *

               I have no assurance and confidence that you will not go out and
               do this again. Someone who is refusing [to] recognize they did
               anything wrong who is smart as you are . . . I have no confidence
               that you would [not] do it again and that is unusual when I
               sentence somebody.

Tr., Ex. 1, at 34, 35, 82.

               The defendant was sentenced to 17 years of imprisonment, 204 months. He
has been in custody since November 13, 2013. As of the date of this filing, he has served
approximately 89 months of his sentence. The majority of 115 months remains. At best,
assuming good time credit, the defendant has served approximately half of a sentence the
Court imposed just several months ago. A reduction of this magnitude would not promote
respect for the law, would not reflect the seriousness of the defendant’s offense conduct, and
would not represent just punishment for that conduct, as no single fact nor any constellation
of facts have changed so radically since October 2020 as to compel a 50% discount to the
defendant’s sentence. Cf. Stitsky, 2020 WL 7488065, at *2-3 (rejecting application for
compassionate release where defendant “perpetrated a massive fraud that caused harm to
more than 350 victims . . . Such an offense warrants severe punishment.”).

V.     Conclusion

              The Court imposed its ultimate sentence after careful deliberation. The Court
imposed that sentence with good reasons, to reflect the harms the defendant caused, the
seriousness of the scheme, and to provide just punishment. See generally Tr., Ex. 1, at 96-
103.

               The defendant fails to point to any legal error made by the Court at sentencing.
Nor does he identify anything that has occurred since sentencing that is of such gravity as to
justify the Court cutting that sentence in half. The Motion should be denied.

               The government respectfully requests permission to file Exhibit 2 under seal
because it relates to the defendant’s personal medical information. See Offor v. Mercy Med.
Ctr., 167 F. Supp. 3d 414, 445 (E.D.N.Y. 2016) (“Courts in this Circuit have repeatedly held
that information protected by HIPAA is not subject to a First Amendment or common-law




                                               9
right of access and thus have sealed docket entries and redacted documents that contain such
information.”), vacated in part on other grounds, 676 F. App’x 51 (2d Cir. 2017).

                                                  Respectfully submitted,

                                                  MARK J. LESKO
                                                  Acting United States Attorney

                                          By:      /s/ J. Matthew Haggans
                                                  Saritha Komatireddy
                                                  J. Matthew Haggans
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

Enclosures (2) (Exhibit 2 filed under seal)
cc:   Clerk of Court (JFB) (By ECF)
      Phillip A. Kenner (pro se) (By First-Class Mail)
      Matthew Brissenden, Esq. (By ECF)




                                             10
